Title: To John Adams from Joseph Ward, 23 June 1809
From: Ward, Joseph
To: Adams, John



Sir
Boston June 23d. 1809.

Your letter of the 6th Inst. I had the honor to receive the next day, just before I commenced a journey; I read it repeatedly and with great attention—and feel the importance of all your remarks. I wish every mind was duly impressed with the sentiments. The longer I live the more I am convinced that truth makes slow progress in the world; and to reform public errors is an arduous task. But this Country must be reformed, or Liberty, & Virtue, will decay. I have read all the Letters bearing your Signature, which have been published in the Patriot, with equal attention & pleasure. If universally read, they would I conceive do more to correct the public mind than all the other publications of every name & description. But they will not be generally read, as most of the people read but one paper, & the papers are under the direction of the warm & active partizans of the two great parties which divide our Country, neither of which love to see the whole truth told. Your impartiality, so essential to the public welfare, & which ought to give universal currency to your writings, prevents their publication in the papers of both parties. They do not like to see the errors of their favorites exposed. “Buy the truth, & sell it not,”—is not their maxim. Preferring man, & parties, to principle, is the bane of our Country; and will, if not corrected, end in ruin. And I sincerely believe, Sir, that there is no man in the world who can do so much to correct this evil, as yourself. Although your writings are not universally read, yet they are read I believe by most of inquiring politicians & men of Science, & may be diffused by verbal communications; And the different parties publish extracts, to aid their principles. By these various means your sentiments may be disseminated and greatly benefit our Nation. The attempt, if unsuccessful, will be meritorious—and I feel a persuasion of its success. You may perhaps have seen in some of the papers a squint at your “enfeebling age”; but they fear to make an open or real attack. They feel your strength. I am not alone in thinking that you never wrote with greater perspicuity & vigour. The silence of those who feel most prirced, is a proof that they think so too. Your communication of the 8 June, in last wednesday’s, Patriot, contains principles which ought to be written in Capitals on the walls of every Hall where Courts or Legislatures meet.—The truths are so obvious, supported by indisputable facts, that they must I think produce some effect. As your extensive experience & observation, Sir, give you a full view of our national situation, and as your communications will finally be read by men of the greatest influence, your labours to enlighten & reform, may be attended with the most beneficial & lasting effects.
It has long appeared to me that the greatest source of errors & corruptions in our Governments, in this State in particular, is a departure from the Constitution. Whilst the Legislature exercises judicial powers, (as it every year does) “A govt. of Laws, & not of men,” cannot exist. It opens the way to all evils, and prostrates all principles. By violating the Oath to support the Constitution, an example is given to all persons to disregard moral ties & every sacred obligation. When it is notorious that the Legislatures constantly do what the Constitution declares they never shall do—if there be a road to ruin we seem to be in it. I think, Sir, in your Defence of the Constitutions of the U.S. the idea is suggested that ‘the most depraved people, might, with a well balanced govt., preserve order & protect their legal rights.’ It is high time to reduce this theory to practice in our Country; if not done, as you remarked to the funding & banking Systems, our course “threatens a total destruction of all distinction between vice & virtue.”—If correct principles cannot be supported in “Good old Massachusetts,” I confess I shall despair of the Nation: If supported here, they might be diffused; and this State become the pillar & ornament of the Union—
I despair of any amendments, to the Constitution; the alterations under that name, have I conceive impaired it. Instead of strengthening the Executive, & Judiciary, they have been weakened. I want to see those Departments, as independent of the Legislature, as the Legislature is independent of them. Until this is effected, the prevailing party in the Legislature will trample on the Laws and play the tyrant. Perhaps the present may be the best time to effect some reformation, as the parties are so nearly equal, that neither can feel an assurance for any years to come, & therefore may more readily agree to establish permanent principles. To induce the people to give due powers to the Executive & Judiciary, they must elect the Judges to try impeachments; (instead of the Senate) the idea of retaining this power, might be popular. I drop this “travelling opinion,” for the consideration of the wise. But the utmost I hope for, is to support the Constitution as it is. To do this will require all our public virtue & political wisdom—I fear that all may be too little, unless your writings should arouse a spirit of inquiry & reflection;—The great truth that “Corruption in almost all free govts. was begun & been first introduced in the Legislature,” is not known or suspected by the people in general; nor even by a great part of their representatives. Could this important truth be fixed in the public mind, I should hope for a speedy cure for most of our political evils. It would lay the ax to the root of faction, and lead to a Govt. of Laws, & not of men—If any human hand can effect it, I think, Sir, it must be yours. None other can draw public attention to any subject that is not immediately interesting.
With ardent wishes for your health & every / felicity, I am, Sir, most respectfully, / your Obedient humble Servant

Joseph Ward